DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	As per Applicant’s instruction as filed on 06/10/22, claims 1, 5, 6, 8, 12, and 15-16 have been amended, and claims 7 and 9-11 have been canceled.

Response to Amendment
3.	Applicant’s remarks with respect to currently pending amended claims as filed on 06/10/22 have been carefully considered/reviewed, but are moot in view of the following new ground(s) of rejection.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

5.	The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1, 8, and 13-16 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Kunitake et al (5,991,458) in view of Kurata (2009/0257498 A1), Socek et al (2015/0334398 A1), and Eaton (2009/0087096 A1).
Regarding claims 1 and 15-16, Kunitake et al discloses a non-transitory computer-readable storage medium storing a computer program for causing a computer (Fig. 41; col. 1, lines 16-23) to function as the following, and an image processing apparatus/method comprising:
a determination unit (138) configured to obtain a pixel value of the same pixel position (implicit emphasized) from a plurality of images (Fig. 8; col. 12, lines 14-20; col. 34, lines 11-12); 
a (first) setting unit configured to set a compression coding parameter of an image, in order to accomplish desired image quality in response to relationship between degradation degrees (Fig. 7; col. 7, lines 64-67; col. 8, lines 1-33); and
determining, a frequency distribution of pixel values, in order to determine degree of input image effect, such as pseudo contour and block distortion (col. 34, lines 4-12).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize determining, based on the frequency distribution of the obtained pixel value, the pixel value, in order to determine degree of input image effect, such as pseudo contour and block distortion, and subsequently accomplish desired image quality.
Kunitake et al does not seem to particularly disclose:
determining, based on the frequency distribution of the obtained pixel value, an amount of movement in the pixel position in a background image; 
an acquisition unit configured to acquire a first quantization parameter for a specific region in the background image and a second quantization parameter which is smaller than the first quantization parameter and is for a non-specific region in the background image;
a segmentation unit configured to segment the background image into regions for respective objects;
a first setting unit configured to set, for a region of a specific object among the regions for respective objects (for background), 
a quantization parameter obtained by increasing the first quantization parameter in accordance with amounts of movement of pixels in the region of the specific object; and
a second setting unit configured to set the second quantization parameter for remaining regions (the non-specific region of the background) other than the region of the specific object among the regions for respective objects.
However, Kurata teaches image processing apparatus/method at least comprising: 
determining, an amount of movement in the pixel position in a background image, in order to calculate a motion vector representing a motion applied to the entire screen image between the target frame and the reference frame from the determined global motion representative of deformation applied to the entire image (abs.; paras. [0063], [0066]).
Furthermore, Socek et al teaches content adaptive background foreground segmentation for video coding comprising:
an acquisition unit configured to acquire a (first) quantization parameter (Qp) to a background image, wherein in a specific region (ROI, implicitly comprising a specific object) in the background image, 
wherein a (first) setting unit sets, the region of the specific object (ROI), a (first) quantization parameter (Qp) corresponding/belonging to the specific region/object (abs.; para. [0168]); 
wherein the quantization parameter (Qp) may be increased to decrease precision and image quality for the background (para. [0097]);
wherein the quantization parameter (Qp) may be adjusted/decreased/reduced to increase the image quality of the background (as a whole background) relative to the foreground or a portion (a specific region) of the background relative to other areas/objects of the background image (para. [0098]); and 
altering/adjusting the coding quality of the background region/object comprising reducing coding quality of the background region/object by using, during video encoding, a higher quantization parameter (Qp) for transform coding of blocks forming the background region/object as compared to the quantization parameter (Qp) used for other areas of the frame, and/or 
altering/adjusting the coding quality of the background region/object comprising
improving coding quality of the background region/object by using, during video encoding, a lower quantization parameter (Qp) for transform coding of blocks forming the background region/object as compared to the quantization parameter (Qp) used for other areas of the frame, in order to improve the human or other foreground objects in the scene, thereby giving a perceived overall improvement in image quality (paras. [0168], [0003]).

Moreover, Eaton teaches background-foreground module comprising:
a segmentation unit configured to segment the background image into regions for respective object(s), in order to identify the background/foreground of a scene/image, classify the block of pixels as the background of the scene/image when the comparison measure is above a pre-defined comparison measure threshold, classify the block of pixels as a foreground of the scene otherwise, compensate for lighting darkness in a scene depicted by a sequence of video frames received from a video input source, and the current video frame may be provided to the background-foreground module configured to identify which pixels in the current frame depict a portion of a background of the scene (paras. [0024-0027], [0006-0007]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus/method as taught by Kunitake et al to incorporate/combine Kurata, Eaton, and Socek et al’s teachings as above so as to,
determine, based on the frequency distribution of the obtained pixel value, an amount of movement in the pixel position in a background image, 
the acquisition unit configured to acquire the first quantization parameter for the specific region in the background image and the second quantization parameter which can be (adjusted to be) smaller than the first quantization parameter and is for the non-specific region in the background image,
the segmentation unit configured to segment the background image into regions for respective objects,
the first setting unit configured to set, for the region of the specific object among the regions for respective objects (for background), 
the quantization parameter obtained by increasing the first quantization parameter in accordance with amounts of movement of pixels in the region of the specific object, and
the second setting unit configured to set the second quantization parameter for remaining regions (the non-specific region of the background) other than the region of the specific object among the regions for respective objects, 
in order to calculate a motion vector representing a motion applied to the entire screen image between the target frame and the reference frame from the determined global motion representative of deformation applied to the entire image, improve the human or other foreground objects in the scene, thereby giving a perceived overall improvement in image quality, identify the background/foreground of a scene/image, classify the block of pixels as the background of the scene/image when the comparison measure is above a pre-defined comparison measure threshold, classify the block of pixels as a foreground of the scene otherwise, compensate for lighting darkness in a scene depicted by a sequence of video frames received from a video input source, and the current video frame may be provided to the background-foreground module configured to identify which pixels in the current frame depict the portion of the background of the scene.
Regarding claim 8, Socek et al teaches:
the first and the second quantization parameters as discussed above.
an extraction unit configured to extract a foreground region from an image to be a target of compression coding (paras. [0033-0035], [0042-0043]); and
a compression coding unit (Fig. 1) configured to compression-code the foreground region by using a quantization parameter for the foreground region, and compression-code a region, which excludes the foreground region in the image, by using a quantization parameter set to a correspondence region which corresponds to the region in the background image (paras. [0045-0047], [0097-0098]).
Socek et al further teaches that the quantization parameter may be increased to decrease precision and quality for a background, and the quantization parameter may be reduced to increase quality and precision for the foreground (para. [0097]),
wherein the quantization parameter (Qp) may be adjusted/decreased/reduced to increase the image quality of the background (as a whole background) relative to the foreground or a portion (a specific region) of the background relative to other areas/objects of the background image and/or the foreground, and/or
the quantization parameter (Qp) may be adjusted/decreased/reduced to decrease the image quality of the foreground relative to the background or to decrease the image quality of a portion of the foreground relative to other portions of the foreground and/or background (para. [0098]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above as taught by Socek et al to realize/recognize  the compression coding unit configured to compression-code the foreground region by using the quantization parameter for the foreground region, which is smaller than the first and the second  quantization parameters, and compression-code a region, which excludes the foreground region in the image, by using the quantization parameter set to a correspondence region which corresponds to the region in the background image, for substantially the same reason(s)/rational as discussed above.
Regarding claim 13, Kurata et al teaches a distribution/output unit configured to distribute a result of the compression coding (20) by the compression coding unit (Fig. 1).
Regarding claim 14, Kurata et al teaches an image capturing unit, wherein the plurality of images and the image to be the target of compression coding are images captured by the image capturing unit (Fig. 1; para. [0040]).

7.	Claim 2 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Kunitake et al (5,991,458), Kurata (2009/0257498 A1), Socek et al (2015/0334398 A1), and Eaton (2009/0087096 A1) as applied to claim 1 above, and further in view of Jerdev (2009/0027517 A1).
Regarding claim 2, the combination of Kunitake et al, Kurata, Socek et al, and Eaton does not seem to particularly disclose a pixel value with a highest frequency in the frequency distribution of the obtained pixel value.
However, Jerdev teaches apparatus/method for image processing comprising a compression technique of a predictor unit (410B) entails rounding the pixel data to the nearest multiple of 2 and then entropy encoding the quantized pixel data, wherein the preset entropy encoding table respectively assigns 2-bit representations of 00, 01, and 11 to pixel values with (three) highest frequency, so as to compress the image line data, which would permit reduction in the size of the line buffer (abs.; para. [0033]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus/method as taught by Kunitake et al to incorporate/combine Jerdev’s teaching as above so as to compress the image line data, which would permit reduction in the size of the line buffer.

8.	Claim 3 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Kunitake et al (5,991,458), Kurata (2009/0257498 A1), Socek et al (2015/0334398 A1), and Eaton (2009/0087096 A1) as applied to claim 1 above, and further in view of Alshin et al (2012/0195379 A1), Jerdev (2009/0027517 A1), and Mitsuhashi (2010/0121826 A1).
Regarding claim 3, Kunitake et al discloses determining, the frequency distribution of the obtained pixel values as discussed above.
Furthermore, Kurata teaches determining, the amount of movement in the pixel position in the background image as discussed above.
The combination of Kunitake et al, Kurata, Socek et al, and Eaton does not seem to particularly disclose, wherein the determination unit obtains a total value of frequency corresponding to a pixel value with a highest frequency and frequency corresponding to a pixel value neighboring the pixel value with the highest frequency in the frequency distribution of the obtained pixel value, and determines, as the amount of movement in the pixel position in the background image, a reciprocal of a ratio of the total value to a total number of frequencies in the frequency distribution.
However, Alshin et al teaches apparatus/method for encoding/decoding images comprising generating frequency corresponding to a pixel value neighboring the pixel value with the highest frequency, in order to encode and decode an image which may improve image compression efficiency by predicting a transformation coefficient in a frequency domain (paras. [0215], [0007]).
Furthermore, Jerdev teaches apparatus/method for image processing comprising a compression technique of a predictor unit (410B) entails rounding the pixel data to the nearest multiple of 2 and then entropy encoding the quantized pixel data, wherein the preset entropy encoding table respectively assigns 2-bit representations of 00, 01, and 11 to pixel values with (three) highest frequency, so as to compress the image line data, which would permit reduction in the size of the line buffer (abs.; para. [0033]).
Moreover, Mitsuhashi teaches a data collection system comprising a ratio of a total value to a total number of frequencies in a frequency distribution, in order to reduce the communication amount at the moment of collecting the data from a plurality of the appliances, make a speed of a recompressing process at the moment of furthermore recompressing the compressed data being collected fast, and enhance a speed of the collecting process of the data and a speed of the operating process of the collected data (paras. [0221], [0011]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus/method as taught by Kunitake et al to incorporate/combine Alshin et al, Jerdev, and Mitsuhashi’s teachings as above so that the determination unit obtains the total value of frequency corresponding to the pixel value with the highest frequency and frequency corresponding to the pixel value neighboring the pixel value with the highest frequency in the frequency distribution of the obtained pixel value, and determines, as the amount of movement in the pixel position in the background image, a reciprocal of the ratio of the total value to the total number of frequencies in the frequency distribution, in order to encode and decode an image which may improve image compression efficiency by predicting a transformation coefficient in a frequency domain, compress the image line data, which would permit reduction in the size of the line buffer, reduce the communication amount at the moment of collecting the data from a plurality of the appliances, make a speed of a recompressing process at the moment of furthermore recompressing the compressed data being collected fast, and enhance a speed of the collecting process of the data and a speed of the operating process of the collected data.

9.	Claim 4 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Kunitake et al (5,991,458), Kurata (2009/0257498 A1), Socek et al (2015/0334398 A1), and Eaton (2009/0087096 A1) as applied to claim 1 above, and further in view of Yamamoto (5,907,362).
Regarding claim 4, Kunitake et al discloses determining, the frequency distribution of pixel values as discussed above.
Furthermore, Kurata teaches determining, the amount of movement in the pixel position in a background image as discussed above.
The combination of Kunitake et al, Kurata, Socek et al, and Eaton does not seem to particularly disclose determining, as the amount of movement in the pixel position in the background image, a reciprocal of a ratio of a highest frequency in the frequency distribution of the obtained pixel value to a total number of frequencies in the frequency distribution.
However, Yamamoto teaches picture coding apparatus comprising a ratio between high-frequency range activity accumulation value and total-frequency-range activity accumulation value, and determining the quantization step (coding parameter) to be used in the quantizing means based on the selected quantization step (abs.; col. 3, lines 1-22).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus/method as taught by Kunitake et al to incorporate/combine Yamamoto’s teaching as above so as to determine, as the amount of movement in the pixel position in the background image, the reciprocal of the ratio of the highest frequency in the frequency distribution of the obtained pixel value to the total number of frequencies in the frequency distribution, in order to subsequently determine a quantization step (coding parameter) to be used in the quantizing means/devices based on the selected quantization step and a difference quantization step.

10.	Claims 5-6 are rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Kunitake et al (5,991,458), Kurata (2009/0257498 A1), Socek et al (2015/0334398 A1), and Eaton (2009/0087096 A1) as applied to claim 1 above, and further in view of Holland et al (2019/0261001 A1) and Yamaguchi (2013/0070110 A1).


Regarding claim 5, Socek et al teaches: 
the first and the second quantization parameters as discussed above;
wherein the quantization parameter (Qp) may be increased to decrease precision and image quality for the background (para. [0097]); and
segmenting the background image (paras. [0043-0044], [0046], [0050]). 
Furthermore, Kurata teaches determining, the amount of movement in the pixel position in the background image as discussed above.
Moreover, Socek et al teaches the setting unit configured to set the quantization parameter (Qp) to the background image, wherein in the specific region (ROI, object) in the background image, the setting unit sets the quantization coding parameter (Qp) corresponding/belonging to the specific region as discussed above.
The combination of Kunitake et al, Kurata, Socek et al, and Eaton does not seem to particularly disclose the setting unit setting a quantization parameter (Qp) obtained by increasing the first quantization parameter (Qp) more as an average value of amounts of movement in pixels belonging to the unit region increases.
However, Yamaguchi teaches imaging device/method comprising 
compression coding parameter (Qp) is calculated for a predetermined region of interest (ROI) in the pre-exposure image, and an average value of each of the pixels in this region of interest ROI is set as the pre-exposure value Qp, in order to prevent poor density from occurring even in such cases as when a chemi-luminescent sample has deteriorated (abs.; paras. [0076], [0010]). 
Furthermore, Holland et al teaches encoding video using palette prediction comprising: 
a quantization parameter (Qp) that is a value that is used to divide the coefficients of the current frame in order to obtain values for the target frame size, and a higher Qp may result in more zero coefficients that do not have to be encoded to reduce the bitrate at the expense of quality, wherein the Qp can be decreased in areas of static motion or low motion and increased in region/area of high motion, respectively, in order to blur details and enhance encoding accordingly, improve the performance, quality, and extensibility of hardware video encoders, and enable High Efficiency Video Coding (HEVC)-class video encoding to be implemented using hardware that efficiently encodes screen content (paras. [0042], [0012-0013]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus/method as taught by Kunitake et al to further incorporate/combine Yamaguchi and Holland et al’s teachings as above so that, 
for a unit region which belongs to the region of the specific region/object among the plurality of unit regions obtained by segmenting the background image, the setting unit sets a larger quantization parameter obtained by increasing the first quantization parameter value more as an average value of amounts of movement in pixels belonging to the unit region increases,
in order to prevent poor density from occurring even in such cases as when a chemi-luminescent sample has deteriorated to, blur details and enhance encoding accordingly, improve the performance, quality, and extensibility of hardware video encoders, and enable High Efficiency Video Coding (HEVC)-class video encoding to be implemented using hardware that efficiently encodes screen content.
Regarding claim 6, Kurata teaches determining, the amount of movement in the pixel position in the background image as discussed above.
Furthermore, Socek et al teaches the setting unit configured to set the compression coding parameter (Qp) to the background image, wherein in the specific region (ROI, object) in the background image, the setting unit sets the compression coding parameter (Qp) corresponding/belonging to the specific region as discussed above.
Moreover, Yamaguchi teaches imaging device/method comprising 
compression coding parameter (Qp) is calculated for a predetermined region of interest (ROI) in the pre-exposure image, and an average value of each of the pixels in this region of interest ROI is set as the pre-exposure value Qp, in order to prevent poor density from occurring even in such cases as when a chemi-luminescent sample has deteriorated (abs.; paras. [0076], [0010]). 
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of the teachings as above to realize/recognize, wherein the quantization parameter to be set to the unit region which belongs to the region of the specific object is the quantization parameter value based on the first quantization parameter and the average value of the amounts of movement in the pixels belonging to the unit region, for substantially the same reasons/rational as discussed above.

11.	Claim 12 is rejected under (AIA ) 35 U.S.C. 103 as being unpatentable over Kunitake et al (5,991,458), Kurata (2009/0257498 A1), Socek et al (2015/0334398 A1), and Eaton (2009/0087096 A1) as applied to claim 8 above, and further in view of Chen et al (9,788,015 B2).

Regarding claim 12, Socek et al teaches: 
the first and the second quantization parameters as discussed above;
the extraction unit configured to extract the foreground region from the image to be the target of compression coding (paras. [0033-0035], [0042-0043]); and
the compression coding unit (Fig. 1) configured to compression-code the foreground region by using the quantization parameter for the foreground region, and compression-code the region/object, which excludes the foreground region/object in the image, by using the quantization parameter set to the correspondence region which corresponds to the region/object in the background image (paras. [0045-0047], [0097-0098]);
the setting unit configured to set the compression coding parameter (Qp) to the background image, wherein in the specific region (ROI, object) in the background image, the setting unit sets the compression coding parameter (Qp) corresponding/belonging to the specific region as discussed above.
Socek et al further teaches the compression coding unit using the compression coding parameter for the foreground region, and setting the correspondence region which corresponds to the region in the background image as discussed above.
The combination of Kunitake et al, Kurata, Socek et al, and Eaton does not seem to particularly disclose, wherein in a case in which the image to be the target of the compression coding is an I-frame, which does not depend on the amount of movement in the pixel belonging to the specific region (I-frame inherently does not depend on any movement in the pixel belonging to any region, because I frame is an independent frame as defined in MPEG-n or H.263 standard), to perform compression coding of the correspondence region corresponding to the specific region in the image, and 
in a case in which the image to be the target of compression coding is a P-frame, the compression coding unit will use a compression coding parameter, which depends on the amount of movement in the pixel belonging to the specific region in the image (P-frame inherently does depend on a movement in the pixel belonging to any region, because P frame is a dependent frame as defined in MPEG-n or H.263 standard).
Furthermore, as an additional support, Chen et al teaches video coding with large macroblocks comprising:
for block-based video coding, a video frame may be partitioned into macroblocks, wherein each macroblock can be further partitioned, and macroblocks in an intra-coded frame is encoded, wherein macroblocks in an inter-coded (P or B) frame use spatial prediction with respect to neighboring macroblocks in the same frame or temporal prediction with respect to other reference frames, so as to perform spatial prediction and/or temporal prediction to reduce or remove redundancy inherent in video sequences (col. 1, lines 38-48; col. 15, lines 43-53).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the image processing apparatus/method as taught by Kunitake et al to incorporate/combine Chen et al’s teaching as above so that in the case in which the image to be the target of the compression coding is the I-frame, which does not depend on the amount of movement in the pixel belonging to the region of the specific object, to perform compression coding of the correspondence region corresponding to the region of the specific object in the image, and 
in the case in which the image to be the target of compression coding is a P-frame, the compression coding unit could use the compression coding parameter, which depends on the amount of movement in the pixel belonging to the region of the specific object, to perform compression coding of the correspondence region corresponding to the region of the specific object in the image, in order to perform spatial prediction and/or temporal prediction to reduce or remove redundancy inherent in video sequences.

					Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	The prior art made of record is considered pertinent to Applicant's disclosure.
	A)	Park et al (2018/0268571 A1), Image compressing device.
B) 	Zhou et al (2011/0274162 A1), Coding unit Q parameters in video coding.
Note:	Zhou et al teaches a quantization parameter (parameter) is coded as a difference between a first quantization parameter for a coding unit in the largest coding unit and a second quantization parameter for a left spatially neighboring coding unit of the coding unit.
C)	Hannuksela et al (7,206,456 B2), video coding and decoding.
Note:	Hannuksela et al teaches a setting unit configured to set a compression coding parameter (Qp, frame rate, resolution, size) to a background image (col. 17, see Table, Qpb).

14.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

15.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAWN S AN/Primary Examiner, Art Unit 2483